DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top surface of the lower portion" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, “the top surface of the lower portion” will be examined as - - the top surface of the second portion - -.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim(s) 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann (U.S. Patent No. 4,270,235) in view of Panetta et al. (U.S. Publication No. 2016/0089295 – herein referred to as Panetta) and Goumas (U.S. Patent No. 8,043,241).
Regarding claim 1, Gutmann teaches in Figures 1-3 a support apparatus for positioning and supporting an arm extending from a shoulder of an individual, the arm including an upper arm portion extending from the shoulder to the elbow and a lower arm portion extending from the elbow to the fingers, the support apparatus comprising: a first portion (portion between 29 and 11) configured to rest adjacent the midsection of an individual's body while the individual is in a supine position; a second portion (portion between 9 and 29) configured to rest alongside an individual's upper body; wherein the first portion and the second portion both comprise a top surface (13) and a bottom surface (3), the bottom surface of the second portion defining a base of the support apparatus being configured to support the support apparatus while being on a supporting surface during use of the support apparatus (col. 2, lines 54-56); wherein the second portion further comprises the bottom surface extending between spaced-apart first and second ends of the bottom surface and the top surface being inclined with respect to the bottom surface (col. 3, lines 5-10), the top surface extending from -2-Application No.: 16/290,487Filing Date: March 1, 2019Amendment responsive to non-final office action dated May 24, 2021the first end of the bottom surface to an opposite end of the upper surface spaced away from the first end of the bottom surface, the top surface extending away from the bottom surface as the top surface extends from the first end of the bottom surface to the opposite end of the top surface; wherein the top surface of the first portion is configured to support the lower arm portion of the individual's 
Gutmann does not teach a first portion configured to rest across the midsection of an individual's body while the individual is in a supine position; and wherein the bottom surface of the first portion is further indented to receive the individual's midsection. Panetta teaches in Figures 1, 2B, 2C a first portion (285; 293, 294) configured to rest across the midsection of an individual's body while the individual is in a supine position; and wherein the bottom surface of the first portion is further indented to receive the individual's midsection. In view of Panetta, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the bottom surface of the first portion of Gutmann to be indented, as in Panetta, such that the device can be used for transradial catheterization procedures ([0029] – [0030]). Goumas teaches in Figures 1, 2 and 4 an arm support apparatus of similar shape to Gutmann with a first portion bottom indentation, as in Panetta. Therefore, the modification of Gutmann in view of Panetta would predictably result in the apparatus of Gutmann increasing its range of available positioning (from shoulder out positioning as in Fig. 3 of Gutmann to shoulder neutral positioning, as in Fig. 1 of Panetta and Fig. 1 of Goumas), thereby increasing its usefulness. 
Regarding claim 2, Gutmann teaches in column 3, lines 27-30 the support apparatus of claim 1 wherein the support apparatus is further comprised of at least one foam material.  
Regarding claim 3, Gutmann in view of Panetta and Goumas teaches the support apparatus of claim 1. Although Gutmann appears to show in Figure 3 wherein the first portion and the second portion are joined at an angle that permits the individual's elbow to rest in a bent position of approximately 95o, Gutmann does not specify this angle. Panetta teaches in paragraphs [0020] and [0044] wherein the first portion and the second portion are joined at an angle that permits the individual’s elbow to rest in a bent position of 90 to 165 degrees. In this case, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the bend (29) and incline (18) of Gutmann such that an individual’s elbow can rest at approximately 95o, as suggested by Panetta, so that the individual can comfortably maintain their arm at rest (Panetta [0003]). Furthermore, MPEP 2144.05 §I establishes that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.    
Regarding claim 4, Gutmann in view of Panetta and Goumas teaches the support apparatus of claim 1. Although Gutmann appears to show in Figure 3 wherein the first portion and the second portion are joined at an angle that permits the individual's elbow to rest in a bent position in the range of approximately 90o -100o, Gutmann does not specify this angle. Panetta teaches in paragraphs [0020] and [0044] wherein the first portion and the second portion are joined at an angle that permits the individual’s elbow to rest in a bent position of 90 o -100o, as suggested by Panetta, so that the individual can comfortably maintain their arm at rest (Panetta [0003]). Furthermore, MPEP 2144.05 §I establishes that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.
Regarding claim 5, Gutmann teaches in Figures 1-3 the support apparatus of claim 1 wherein the first portion has a height that is higher than the second portion.  
Regarding claim 6, Gutmann teaches in Figures 1-3 the support apparatus of claim 5 wherein to achieve the difference in height between the first portion and the second portion, the first portion extends from the opposite end of the top surface of the second portion.  
Regarding claim 7, Gutmann in view of Panetta and Goumas teaches the support apparatus of claim 6. Although Gutmann appears to show in Figures 1-3 wherein the first portion is inclined with respect to the bottom surface of the second portion, and the incline of the first portion is approximately 40°, Gutmann does not specify this angle. Goumas teaches in column 4, lines 21-38 wherein the incline of a first portion (32) is between 30 and 60 degrees (180o - ɸ). In this case, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the incline of the first portion of Gutmann at an approximately 40o angle, as suggested by Goumas, to provide an optimal position based on the type of procedure, patient physiology, and patient comfort (Goumas col. 4, lines 38-44). Furthermore, MPEP 2144.05 §I establishes that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie
Regarding claim 8, Gutmann, as modified by Panetta (Fig. 1) and Goumas (Fig. 1), teaches the support apparatus of claim 1 wherein configuration of the first portion and the section portion of the support apparatus further enables the individual's shoulder to be positioned in a neutral position.  
Regarding claim 9, Gutmann in view of Panetta and Goumas teaches the support apparatus of claim 8. Although Gutmann as modified appears to teach wherein the neutral position further comprises a position of approximately 55o abduction, 30o horizontal adduction, and neutral rotation, Gutmann as modified does not specify these angles. Applicant discusses on pages 5-6 of the specification that the neutral position is achieved through the particular elbow bend (as in claim 4) and particular incline (as in claim 7). As set forth in the discussions of claims 4 and 7 above, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the apparatus of Gutmann to achieve the particular elbow bend and incline, as evidenced by Panetta and Goumas. Therefore, Gutmann as modified by Panetta (as in claim 4) and Goumas (as in claim 7) would be capable of achieving the specific neutral position as claimed.  
Regarding claim 12, Gutmann in view of Panetta and Goumas1 teaches a support apparatus for positioning and supporting an arm extending from a shoulder of an individual, the arm including an upper arm portion extending from the shoulder to the elbow and a lower arm portion extending from the elbow to the fingers, the support apparatus comprising: a first portion (Gutmann: portion between 29 and 11) configured to rest across the midsection of an see obviousness statement of claim 1) while the individual is in a supine position; -5-Application No.: 16/290,487Filing Date: March 1, 2019Amendment responsive to non-final office action dated May 24, 2021a second portion (Gutmann: portion between 9 and 29) configured to rest alongside an individual's upper body; wherein the first portion and the second portion are joined at an angle that permits the individual's elbow to rest in a bent position of approximately 90o -100o (Panetta: [0020], [0044]; see obviousness statement of claim 4) wherein the first portion and the second portion both comprise a top surface (13) and a bottom surface (3), the bottom surface of the second portion defining a base of the support apparatus being configured to support the support apparatus on a supporting surface during use of the supporting device (Gutmann: col. 2, lines 54-56); wherein the second portion further comprises the bottom surface extending between spaced-apart first and second ends of the bottom surface and the top surface being inclined with respect to the bottom surface, the top surface extending from the first end of the bottom surface to an opposite end of the top surface being spaced away from the first end of the bottom surface, the top surface extending away from the bottom surface as the top surface extends from the first end of the bottom surface to the opposite end of the top surface (Gutmann: col. 3, lines 5-10); wherein the top surface of the first portion is configured to support the lower arm portion of the individual's arm during use of the support apparatus and the top surface of the lower-6-Application No.: 16/290,487Filing Date: March 1, 2019Amendment responsive to non-final office action dated May 24, 2021 portion is configured to support the upper arm portion of the individual's arm during use of the support apparatus (Gutmann: Fig. 3); wherein the first portion has a height that is higher than the second portion; wherein the second portion is configured to space the bottom surface of the first portion above the bottom surface of the second portion to achieve the difference in height between the first portion and the second portion (Panetta: Figs. 1-2C; Goumas: Figs. 1-4; see obviousness statement of claim 1); wherein at least one of the top surface of the first portion and the top surface of the second portion are further indented to receive one of or respective ones of the upper and lower portions of the individual's arm (Gutmann: col. 2, lines 62-65); wherein the bottom surface of the first portion is further indented to receive the individual's midsection; and wherein the support apparatus enables the individual's shoulder to be positioned in a neutral position (Panetta: Figs. 1-2C; Goumas: Figs. 1-4; see obviousness statement of claim 1).  
Regarding claim 13, Gutmann in view of Panetta and Goumas (col. 4, lines 21-38) teaches the support apparatus of claim 12 wherein the incline of the top surface of the second portion is approximately 40° (see obviousness statement of claim 7).  
Regarding claim 14, Gutmann in view of Panetta and Goumas teaches the support apparatus of claim 12 wherein the neutral position further comprises a position of approximately 55o abduction, 30o horizontal adduction, and neutral rotation (see obviousness statement of claim 9).  
Regarding claim 15, Gutmann (col. 3, lines 7-8 “uniform inclination”) in view of Panetta and Goumas (col. 4, lines 21-38) teaches the support apparatus of claim 1 wherein the top surface of the second portion is inclined at an angle of approximately 40o with respect to the bottom surface of the second portion, and the first portion is inclined at an angle of approximately 40o with respect to the bottom surface of the second portion (see obviousness statement of claim 7).  
Regarding claim 16, Gutmann in view of Panetta (Figs. 1-2C) and Goumas (Figs. 1-4) the support apparatus of claim 1 wherein the bottom surface of the second portion is flat.  
Regarding claim 17, Gutmann (Figs. 1-2) in view of Panetta and Goumas the support apparatus of claim 12 wherein the first portion extends from the top surface of the second portion away from the second portion (Gutmann: 29), the top surface of the first portion being inclined with respect to the bottom surface of the second portion (Gutmann: 18).  
Regarding claim 18, Gutmann in view of Panetta and Goumas (col. 4, lines 21-38) the support apparatus of claim 17 wherein each top surface of the first and second portions is inclined at an angle of approximately 40o with respect to the bottom surface of the second portion (see obviousness statement of claim 7).  
Regarding claim 19, Gutmann in view of Panetta (Figs. 1-2C) and Goumas (Figs. 1-4) the support apparatus of claim 12 wherein the bottom surface of the second portion is flat.  
Regarding claim 20, Gutmann (Figs. 1-3) in view of Panetta and Goumas teaches the support apparatus of claim 12 wherein the second portion is substantially shaped as a triangular prism, the top and bottom surfaces of the second portion forming respective first and second sides of the prism.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Panetta and Goumas as applied to claim 1 above, and further in view of Newlen (U.S. Patent No. 8,590,848).
Regarding claim 10, Gutmann in view of Panetta and Goumas teaches the support apparatus of claim 1. Gutmann does not teach further comprising at least one handle affixed to at least one of the first portion and the second portion. Newlen teaches in Figures 3 and 8 an arm support apparatus comprising at least one handle (60) affixed to at least one of a first portion (34) and a second portion (36). In view of Newlen, it would have been obvious to a .
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Panetta and Goumas as applied to claim 1 above, and further in view of Macleod (U.S. Pub. No. 2014/0101852).
Regarding claim 11, Gutmann in view of Panetta and Goumas teaches the support apparatus of claim 1. Gutmann does not teach further comprising at least one lift mechanism, wherein the lift mechanism is affixed to the bottom surface of the second portion. Macleod teaches in Figure 4 an arm support comprising at least one lift mechanism (20), wherein the lift mechanism is affixed to the bottom surface of a second portion (1a, 1b). In view of Macleod, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the arm support of Gutmann a lift mechanism, as in Macleod, to provide a sufficient incline and angle that provides the maximum support and optimal comfort to the shoulder while the patient is resting or sleeping on the bed (Macleod [0030]).
Response to Arguments
Applicant’s arguments, see Remarks filed August 23, 2021, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 102/103 in view of Panetta have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gutmann.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        9/16/2021







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the sake of brevity, claim 12 and its dependents are rejected in a manner similar to claim 1 and its dependents as outlined above.